Citation Nr: 1531051	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include major depressive disorder and anxiety.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from January and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In April 2015, the RO received a request for substitution to continue the appeal.  A determination by the RO of eligibility of the petitioner for substitution is not yet of record.  

The Veteran's Benefits Management System contains additional medical and adjudicative records relevant to this appeal.  


FINDING OF FACT

In May 2015, the Veteran's representative informed VA that the Veteran died in August 2014; a copy of a state death certificate is of record.   


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who is the appellant in the matter, died during the pendency of the appeal.  Specifically, in April 2015, VA received a state death certificate indicating that the Veteran died in August 2014.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2014); see also 79 Fed.Reg. 52977 (Sep. 5, 2014).   As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." Under the provisions of these regulations, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.


_________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


